  Case 8:20-cv-01631-TPB-JSS Document 1 Filed 07/16/20 Page 1 of 7 PageID 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

-------------------------------------------------------------
MICHAEL STRAUSS,

                                                                      Civil Action No.:

                                    Plaintiff,
                    -against-                                    CIVIL ACTION COMPLAINT

PMAB, LLC,

                                Defendant.
--------------------------------------------------------------

         Plaintiff, MICHAEL STRAUSS (hereinafter, “Plaintiff”), a Florida resident, brings this

Complaint by and through the undersigned attorneys against Defendant PMAB, LLC

(hereinafter, “Defendant”) based upon information and belief of Plaintiff’s counsel, except for

allegations specifically pertaining to Plaintiff, which are based upon Plaintiff’s personal

knowledge.


                         INTRODUCTION/PRELIMINARY STATEMENT

    1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

         abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C.

         § 1692(a). At that time, Congress was concerned that “abusive debt collection practices

         contribute to the number of personal bankruptcies, to material instability, to the loss of

         jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws .

         . . [we]re inadequate to protect consumers,” and that “the effective collection of debts”

         does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C.

         §§ 1692(b) & (c).

    2. Congress explained that the purpose of the Act was not only to eliminate abusive debt
Case 8:20-cv-01631-TPB-JSS Document 1 Filed 07/16/20 Page 2 of 7 PageID 2




    collection practices, but also to “insure that those debt collectors who refrain from using

    abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

    determining that the existing consumer protection laws were inadequate, id. § 1692(b),

    Congress gave consumers a private cause of action against debt collectors who fail to

    comply with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

 3. The Court has jurisdiction over this action under 28 U.S.C. § 1331, 15 U.S.C. § 1692 et

    seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over the

    state law claims in this action pursuant to 28 U.S.C. § 1367(a).

 4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                 NATURE OF THE ACTION

 5. Plaintiff brings this action under § 1692 et seq. of Title 15 of the United States Code,

    commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”), and

 6. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                           PARTIES

 7. Plaintiff is a natural person and a resident of the State of Florida and is a “Consumer” as

    defined by 15 U.S.C. §1692(a)(3).

 8. Defendant is a collection agency with its principal office located in Charlotte, North

    Carolina and its registered agent, Cogency Global Inc., located at 9221 Crawfordsville

    Road, Indianapolis, Indiana 46234.

 9. Upon information and belief, Defendant is a company that uses the mail, telephone, or

    facsimile in a business the principal purpose of which is the collection of debts, or that

    regularly collects or attempts to collect debts alleged to be due another.
Case 8:20-cv-01631-TPB-JSS Document 1 Filed 07/16/20 Page 3 of 7 PageID 3




 10. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).


                                 ALLEGATIONS OF FACT

 11. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    numbered above herein with the same force and effect as if the same were set forth at length

    herein.

 12. Some time prior to January 14, 2020, an obligation was allegedly incurred to ORLANDO

    HEALTH.

 13. The ORLANDO HEALTH obligation arose out of a transaction in which money, property,

    insurance or services, which are the subject of the transaction, are primarily for personal or

    family medical purposes.

 14. The alleged ORLANDO HEALTH obligation is a "debt" as defined by 15 U.S.C.§

    1692a(5).

 15. ORLANDO HEALTH is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

 16. At some point, ORLANDO HEALTH or a purchaser, assignee, or subsequent creditor

    contracted the Defendant to collect the alleged debt.

 17. Defendant is a company that uses mail, telephone or facsimile in a business the principal

    purpose of which is the collection of debts, or that regularly collects or attempts to collect

    debts incurred or alleged to have been incurred for personal or family medical purposes on

    behalf of creditors.

 18. On or about January 14, 2020, Defendant sent to the Plaintiff a collection letter (the

    “Letter”) regarding the alleged consumer debt. See Exhibit A.

 19. Upon information and belief, the Letter was the first communication from the Defendant

    to the Plaintiff with regards to the alleged consumer debt.
Case 8:20-cv-01631-TPB-JSS Document 1 Filed 07/16/20 Page 4 of 7 PageID 4




 20. On or about February 6, 2020, Plaintiff sent Defendant a letter disputing the validity of the

    alleged ORLANDO HEALTH debt and requesting validation of the same. See Exhibit B.

 21. On or about February 24, 2020, Defendant sent a second collection letter to Plaintiff. See

    Exhibit C.

 22. Sometime after February 24, 2020, Plaintiff received the letter and read it.

 23. The February 24, 2020 letter stated, in part: “Account Balance: $1, 946.12”

 24. The February 24, 2020 letter further stated: “Our company has been contracted by the

    creditor(s) listed below to collect your past due account balance. We understand this

    account may be an oversight on your part.”

 25. Pursuant to §1692g of the FDCPA, within five days after the initial communication with a

    consumer in connection with the collection of any debt, a debt collector shall send the

    consumer a written notice containing a statement that unless the consumer, within thirty

    days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the

    debt will be assumed to be valid by the debt collector.

 26. Pursuant to §1692g of the FDCPA, if the consumer notifies the debt collector in writing

    within the thirty-day period that the debt, or any portion thereof, is disputed, the debt

    collector shall cease collection of the debt, or any portion thereof, until the debt collector

    obtains verification of the debt and a copy of such verification is mailed to the consumer

    by the debt collector.

 27. The rights and obligations established by section 15 U.S.C. § 1692g were considered by

    the Senate at the time of passage of the FDCPA to be a “significant feature” of the Act. See

    S. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695, 1696.

 28. Defendant violated 1692g by continuing its attempt to collect the alleged debt before
Case 8:20-cv-01631-TPB-JSS Document 1 Filed 07/16/20 Page 5 of 7 PageID 5




    providing Plaintiff with verification of the same, as requested in Plaintiff’s February 6,

    2020 dispute letter.

 29. As a result of the Defendant’s violations of the FDCPA, the Plaintiff was harmed.

                                         COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692e et seq.

 30. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

    herein with the same force and effect as if the same were set forth at length herein.

 31. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

    various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e, 1692e(2),

    1692e(5) and 1692e(10).

 32. Pursuant to Section 15 U.S.C. §1692e of the FDCPA, a debt collector may not use any

    false, deceptive, or misleading representation or means in connection with the collection

    of any debt.

 33. The Defendant violated said provision by using false, deceptive and misleading

    representations in connection with the collection of a debt in violation of 15 U.S.C.

    §1692e(10).

 34. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct

    violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

    attorneys’ fees.


                                         COUNT II

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692g et seq.

 35. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above
Case 8:20-cv-01631-TPB-JSS Document 1 Filed 07/16/20 Page 6 of 7 PageID 6




     herein with the same force and effect as if the same were set forth at length herein.

  36. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

     various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

  37. The Defendant violated said section by:

                   •   Continuing collection efforts despite timely receipt of a dispute in violation

                       of § 1692g(b) .

                   •   Overshadowing Plaintiff’s validation notice in violation of § 1692g(b).

  38. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

     violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.



                                          PRAYER FOR RELIEF

     WHEREFORE, Plaintiff demands judgment against Defendant as follows:

             (a)       Awarding Plaintiff statutory damages;

             (b)       Awarding Plaintiff actual damages;

             (c)       Awarding Plaintiff costs of this Action, including reasonable      attorneys’

     fees and expenses;

             (d)       Awarding pre-judgment interest and post-judgment interest; and

             (e)       Awarding Plaintiff such other and further relief as this Court

may deem just and proper.

  Dated: July 16, 2020

                                         By:


                                               /s/ Yosef Steinmetz
Case 8:20-cv-01631-TPB-JSS Document 1 Filed 07/16/20 Page 7 of 7 PageID 7




                                 Yosef Steinmetz
                                 COHEN & MIZRAHI, LLP
                                 300 Cadman Plaza W., 12th Floor
                                 Brooklyn, New York 11201
                                 Phone: (929) 575-4175
                                 Facsimile: (929) 575-4195
                                 Email: yosef@cml.legal

                                 PRO HAC VICE APPLICATION TO BE FILED
                                 /s/ Yitzchak Zelman
                                 Yitzchak Zelman, Esq.
                                 MARCUS ZELMAN, LLC
                                 701 Cookman Avenue, Suite 300
                                 Asbury Park, New Jersey 07712
                                 Phone: (732) 695-3282
                                 Facsimile: (732) 298-6256
                                 Email: yzelman@marcuszelman.com
                                 Attorneys for Plaintiff
